—In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Suffolk County (Doyle, J.), entered April 26, 1999, which granted the defendants’ motion for summary judgment, and (2) a judgment of the same court entered June 17, 1999, which dismissed the complaint.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on appeal from the judgment (see, CPLR 5501 [a] [1]).
The Supreme Court properly granted the defendants’ motion for summary judgment, as the pile of newspaper over which the injured plaintiff tripped and fell was not an inherently dangerous condition, and was readily observable by those employing the reasonable use of their senses (see, Perlicz v Taratuta, 260 AD2d 359; O’Connor v Katonah Museum of Art, 251 AD2d 561; Reuscher v Pergament Home Ctrs., 247 AD2d 603). Bracken, J. P., Ritter, Altman and McGinity, JJ., concur.